Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 1 of 18




           EXHIBIT 1
          Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 2 of 18




                                                                     November 14, 2018

VIA ONLINE PORTAL

Michael Toland, Ph.D.
Departmental FOIA Officer
Office of Privacy and Open Government
U.S. Department of Commerce
14th and Constitution Avenue NW
Mail Stop 52010FB
Washington, D.C. 20230
Via FOIAOnline

Re: Freedom of Information Act Request

Dear Dr. Toland:

Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the Department of
Commerce’s (Commerce) implementing regulations, American Oversight makes the following
request for records.

Secretary Ross reportedly maintained ownership of numerous businesses while in office that may
have given rise to conflicts of interest.1 Although Secretary Ross has now reportedly formally
divested from many of these business interests, reports indicate that those ownership interests have
merely been passed to a family trust.2 And records released to American Oversight suggest that
Secretary Ross discussed business matters with Chevron executives while his wife owned a stake of
more than $250,000 in that corporation.3

American Oversight seeks records with the potential to shed light on whether Secretary Ross has
complied with his ethical obligations, and whether and to what extent Secretary Ross may have
communicated with entities that affect his personal financial interests.




1
 Matthew Yglesias, Commerce Secretary Wilbur Ross Is Tied Up in Major Financial Conflicts of
Interest, VOX (June 20, 2018, 8:00 AM), https://www.vox.com/2018/6/20/17479170/wilbur-ross-
corruption.
2
    Id.
3
 Dan Alexander, Wilbur Ross Scheduled Meetings With Chevron, Boeing Despite Conflicts of
Interest, FORBES, Oct. 25, 2018, https://www.forbes.com/sites/danalexander/2018/10/25/wilbur-
ross-scheduled-meetings-with-chevron-boeing-despite-conflicts-of-interest/#1c822baf4d0e.


              1030 15th Street NW, Suite B255, Washington, DC 20005 | AmericanOversight.org
        Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 3 of 18




Requested Records

American Oversight requests that Commerce produce the following within twenty business days:

       All records reflecting communications (including emails, email attachments, voicemail
       transcripts, text messages, messages on messaging platforms (such as Slack, GChat or
       Google Hangouts, Lync, Skype, WhatsApp, Signal, Facebook or Twitter Direct Messages),
       telephone call logs, calendar invitations/entries, meeting notices, meeting agendas,
       informational material, talking points, any handwritten or electronic notes taken during any
       oral communications, summaries of any oral communications, or other materials) between
       (1) Secretary Wilbur Ross, former Chief of Staff Wendy Teramoto, Acting Deputy
       Secretary Karen Dunn Kelley, or any assistants or schedulers acting on their behalves and
       (2) any of the individuals or entities named in Sections 2, 3, 4, 7, 8, 10, and Attachment A
       of Mr. Ross’ ethics agreement submitted on January 15, 2017. We have attached a copy of
       the ethics agreement Exhibit A for your reference.

In addition to the records requested above, American Oversight also requests records describing
the processing of this request, including records sufficient to identify search terms used and
locations and custodians searched and any tracking sheets used to track the processing of this
request. If your agency uses FOIA questionnaires or certifications completed by individual
custodians or components to determine whether they possess responsive materials or to describe
how they conducted searches, we also request any such records prepared in connection with the
processing of this request.

American Oversight seeks all responsive records regardless of format, medium, or physical
characteristics. In conducting your search, please understand the terms “record,” “document,” and
“information” in their broadest sense, to include any written, typed, recorded, graphic, printed, or
audio material of any kind. We seek records of any kind, including electronic records, audiotapes,
videotapes, and photographs, as well as letters, emails, facsimiles, telephone messages, voice mail
messages and transcripts, notes, or minutes of any meetings, telephone conversations or
discussions. Our request includes any attachments to these records. No category of material should
be omitted from search, collection, and production.

Please search all records regarding agency business. You may not exclude searches of files or
emails in the personal custody of your officials, such as personal email accounts. Records of
official business conducted using unofficial systems or stored outside of official files is subject to
the Federal Records Act and FOIA.4 It is not adequate to rely on policies and procedures that
require officials to move such information to official systems within a certain period of time;
American Oversight has a right to records contained in those files even if material has not yet been




4
 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 827 F.3d 145, 149–50 (D.C. Cir.
2016); cf. Judicial Watch, Inc. v. Kerry, 844 F.3d 952, 955–56 (D.C. Cir. 2016).

                                                  2
                                                                                          COMM-18-0818
        Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 4 of 18




moved to official systems or if officials have, through negligence or willfulness, failed to meet their
obligations.5

In addition, please note that in conducting a “reasonable search” as required by law, you must
employ the most up-to-date technologies and tools available, in addition to searches by individual
custodians likely to have responsive information. Recent technology may have rendered your
agency’s prior FOIA practices unreasonable. In light of the government-wide requirements to
manage information electronically by the end of 2016, it is no longer reasonable to rely exclusively
on custodian-driven searches.6 Furthermore, agencies that have adopted the National Archives and
Records Administration (NARA) Capstone program, or similar policies, now maintain emails in a
form that is reasonably likely to be more complete than individual custodians’ files. For example, a
custodian may have deleted a responsive email from his or her email program, but your agency’s
archiving tools would capture that email under Capstone. Accordingly, American Oversight insists
that your agency use the most up-to-date technologies to search for responsive information and
take steps to ensure that the most complete repositories of information are searched. American
Oversight is available to work with you to craft appropriate search terms. However, custodian
searches are still required; agencies may not have direct access to files stored in .PST files, outside
of network drives, in paper format, or in personal email accounts.

Under the FOIA Improvement Act of 2016, agencies must adopt a presumption of disclosure,
withholding information “only if . . . disclosure would harm an interest protected by an exemption”
or “disclosure is prohibited by law.”7 If it is your position that any portion of the requested records
is exempt from disclosure, American Oversight requests that you provide an index of those
documents as required under Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert. denied, 415
U.S. 977 (1974). As you are aware, a Vaughn index must describe each document claimed as
exempt with sufficient specificity “to permit a reasoned judgment as to whether the material is


5
  See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, No. 14-cv-765, slip op. at 8 (D.D.C.
Dec. 12, 2016) (“The Government argues that because the agency had a policy requiring [the
official] to forward all of his emails from his [personal] account to his business email, the
[personal] account only contains duplicate agency records at best. Therefore, the Government
claims that any hypothetical deletion of the [personal account] emails would still leave a copy of
those records intact in [the official’s] work email. However, policies are rarely followed to
perfection by anyone. At this stage of the case, the Court cannot assume that each and every work-
related email in the [personal] account was duplicated in [the official’s] work email account.”
(citations omitted)).
6
  Presidential Memorandum—Managing Government Records, 76 Fed. Reg. 75,423 (Nov. 28,
2011), https://obamawhitehouse.archives.gov/the-press-office/2011/11/28/presidential-
memorandum-managing-government-records; Office of Mgmt. & Budget, Exec. Office of the
President, Memorandum for the Heads of Executive Departments & Independent Agencies,
“Managing Government Records Directive,” M-12-18 (Aug. 24, 2012),
https://www.archives.gov/files/records-mgmt/m-12-18.pdf.
7
  FOIA Improvement Act of 2016 § 2 (Pub. L. No. 114–185).

                                                   3
                                                                                            COMM-18-0818
           Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 5 of 18




actually exempt under FOIA.”8 Moreover, the Vaughn index “must describe each document or
portion thereof withheld, and for each withholding it must discuss the consequences of disclosing
the sought-after information.”9 Further, “the withholding agency must supply ‘a relatively detailed
justification, specifically identifying the reasons why a particular exemption is relevant and
correlating those claims with the particular part of a withheld document to which they apply.’”10

In the event some portions of the requested records are properly exempt from disclosure, please
disclose any reasonably segregable non-exempt portions of the requested records. If it is your
position that a document contains non-exempt segments, but that those non-exempt segments are
so dispersed throughout the document as to make segregation impossible, please state what
portion of the document is non-exempt, and how the material is dispersed throughout the
document.11 Claims of nonsegregability must be made with the same degree of detail as required
for claims of exemptions in a Vaughn index. If a request is denied in whole, please state specifically
that it is not reasonable to segregate portions of the record for release.

You should institute a preservation hold on information responsive to this request. American
Oversight intends to pursue all legal avenues to enforce its right of access under FOIA, including
litigation if necessary. Accordingly, you are on notice that litigation is reasonably foreseeable.

To ensure that this request is properly construed, that searches are conducted in an adequate but
efficient manner, and that extraneous costs are not incurred, American Oversight welcomes an
opportunity to discuss its request with you before you undertake your search or incur search or
duplication costs. By working together at the outset, American Oversight hopes to decrease the
likelihood of costly and time-consuming litigation in the future.

Where possible, please provide responsive material in electronic format by email or in PDF or
TIF format on a USB drive. Please send any responsive material being sent by mail to American
Oversight, 1030 15th Street NW, Suite B255, Washington, DC 20005. If it will accelerate release
of responsive records to American Oversight, please also provide responsive material on a rolling
basis.

Fee Waiver Request

In accordance with 5 U.S.C. § 552(a)(4)(A)(iii) and your agency’s implementing regulations,
American Oversight requests a waiver of fees associated with processing this request for records.
The subject of this request concerns the operations of the federal government, and the disclosures




8
     Founding Church of Scientology v. Bell, 603 F.2d 945, 949 (D.C. Cir. 1979).
9
     King v. U.S. Dep’t of Justice, 830 F.2d 210, 223–24 (D.C. Cir. 1987) (emphases in original).
10
     Id. at 224 (citing Mead Data Central, Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 251
(D.C. Cir. 1977)).
11
     Mead Data Central, 566 F.2d at 261.

                                                    4
                                                                                           COMM-18-0818
           Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 6 of 18




will likely contribute to public understanding of those operations. Moreover, the request is
primarily and fundamentally for non-commercial purposes.

American Oversight requests a waiver of fees because disclosure of the requested information is in
the public interest because it is likely to contribute significantly to public understanding of activities
of the government. The disclosure of the information sought under this request will document and
reveal the operations of the federal government, including how the highest-ranking officials in the
Commerce Department comply with their ethical obligations to avoid conflicts of interest.
Specifically, the records requested here will shed light on whether and to what extent Secretary
Ross, and high-ranking officials in his agency, have communicated with businesses in which
Secretary Ross has financial interests.12 The American public deserves to know whether a cabinet
official has financial interests that conflict with the interests of the public. And, as described below,
American Oversight has the intention and ability to disseminate the records it received to a broad
audience.

This request is primarily and fundamentally not for commercial purposes, but rather the primary
interest is in public disclosure of responsive records. As a 501(c)(3) nonprofit, American Oversight
does not have a commercial purpose and the release of the information requested is not in
American Oversight’s financial interest. American Oversight’s mission is to promote transparency
in government, to educate the public about government activities, and to ensure the accountability
of government officials. American Oversight uses the information gathered, and its analysis of it, to
educate the public through reports, press releases, or other media. American Oversight also makes
materials it gathers available on its public website and promotes their availability on social media
platforms, such as Facebook and Twitter.13 American Oversight has demonstrated its commitment
to the public disclosure of documents and creation of editorial content. For example, after
receiving records regarding an ethics waiver received by a senior DOJ attorney,14 American
Oversight promptly posted the records to its website and published an analysis of what the records
reflected about DOJ’s process for ethics waivers.15 As another example, American Oversight has a
project called “Audit the Wall,” where the organization is gathering and analyzing information and




12
     See Yglesias, supra note 1.
13
   American Oversight currently has approximately 11,900 page likes on Facebook and 45,800
followers on Twitter. American Oversight, FACEBOOK, https://www.facebook.com/weareoversight/
(last visited Nov. 9, 2018); American Oversight (@weareoversight), TWITTER,
https://twitter.com/weareoversight (last visited Nov. 9, 2018).
14
   DOJ Civil Division Response Noel Francisco Compliance, AMERICAN OVERSIGHT,
https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance.
15
   Francisco & the Travel Ban: What We Learned from the DOJ Documents, AMERICAN
OVERSIGHT, https://www.americanoversight.org/francisco-the-travel-ban-what-we-learned-from-the-
doj-documents.

                                                    5
                                                                                              COMM-18-0818
          Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 7 of 18




commenting on public releases of information related to the administration’s proposed
construction of a barrier along the U.S.-Mexico border.16

Accordingly, American Oversight qualifies for a fee waiver.

Conclusion

We share a common mission to promote transparency in government. American Oversight looks
forward to working with your agency on this request. If you do not understand any part of this
request, have any questions, or foresee any problems in fully releasing the requested records,
please contact Dan McGrath at foia@americanoversight.org or (202) 897-4213. Also, if American
Oversight’s request for a fee waiver is not granted in full, please contact us immediately upon
making such a determination.

                                              Sincerely,



                                              Austin R. Evers
                                              Executive Director
                                              American Oversight




16
     Audit the Wall, AMERICAN OVERSIGHT, https://www.americanoversight.org/investigation/audit-
the-wall.

                                                 6
                                                                                        COMM-18-0818
Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 8 of 18




                Exhibit A
         Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 9 of 18




                                                        January 15, 2017



Mr. David Maggi
Alternate Designated Agency Ethics Official
U.S. Department of Commerce
1401 Constitution Avenue, N.W.
Washington, D.C. 20230

Dear Mr. Maggi:

      The purpose of this letter is to describe the steps that I will take to avoid any actual or
apparent conflict of interest in the event that I am confirmed for the position of Secretary of the
Department of Commerce.

SECTION 1 – GLOBAL RECUSAL REQUIREMENT

         As required by 18 U.S.C. § 208(a), I will not participate personally and substantially in
any particular matter in which I know that I have a financial interest directly and predictably
affected by the matter, or in which I know that a person whose interests are imputed to me has a
financial interest directly and predictably affected by the matter, unless I first obtain a written
waiver, pursuant to 18 U.S.C. § 208(b)(1), or qualify for a regulatory exemption, pursuant to
18 U.S.C. § 208(b)(2). I understand that the interests of the following persons are imputed to
me: any spouse or minor child of mine; any general partner of a partnership in which I am a
limited or general partner; any organization in which I serve as officer, director, trustee, general
partner or employee; and any person or organization with which I am negotiating or have an
arrangement concerning prospective employment.

SECTION 2 – POSITIONS AND ASSETS RELATED TO INVESCO

       Upon confirmation, I will resign from my position with Invesco Ltd. and its affiliates,
including WL Ross & Co., LLC (collectively, “Invesco”). These resignations include, but are
not limited to, resignation from my position with each of the following affiliated Invesco entities:

           1.   Huaneng Invesco WLR Investment Consulting Company Ltd.
           2.   Invesco Private Capital Investments, Inc.
           3.   Invesco Private Capital, Inc.
           4.   Invesco WLR Limited
           5.   Invesco WLR Private Equity Investment Management, Ltd.
           6.   WL Ross & Co LLC
           7.   WL Ross & Co (India) LLC

        Prior to assuming the duties of the position of Secretary, I will receive a bonus payment
for calendar year 2016. I will forfeit this payment if I do not receive it before I assume the duties
         Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 10 of 18
Mr. David Maggi
Alternate Designated Agency Ethics Official
Page 2

of the position of Secretary. I hold stock and unvested restricted stock in Invesco, Ltd. I do not
hold stock options. I previously held an interest in a money purchase plan through Invesco, Ltd.,
but the company terminated this plan and fully distributed the balance of my account to me.
Before I assume the duties of the position of Secretary, Invesco, Ltd. will vest my unvested
restricted stock. I will forfeit any restricted stock that is unvested at the time I assume the duties
of the position of Secretary. Invesco will distribute the shares of vested restricted stock (i.e.,
stock) to me within 180 days of its vesting, and I will divest these shares within 30 days of
distribution. I will divest all of my other financial interests in Invesco, except for those interests
specifically identified in Section 10 below as being retained. I will complete the divestiture of
these other financial interests in Invesco within 90 days of my confirmation, except as
specifically provided otherwise in Section 9 (Assets To Be Divested) below and in
Attachment A. With respect to each of these Invesco entities, I will not participate personally and
substantially in any particular matter that to my knowledge has a direct and predictable effect on
the financial interests of the entity or its holdings until I have divested it, unless I first obtain a
written waiver, pursuant to 18 U.S.C. § 208(b)(1), or qualify for a regulatory exemption,
pursuant to 18 U.S.C. § 208(b)(2). For a period of two years after my appointment to the
position of Secretary, I will not participate personally and substantially in any particular matter
in which Invesco, Ltd. or any of its affiliated entities is a party or represents a party. 1

SECTION 3 – POSITION AND ASSETS RELATED TO EXCO RESOURCES

        Upon confirmation, I will resign from my position with Exco Resources, Inc. (“Exco”). I
hold stock and unvested restricted stock in Exco, but I do not hold stock options. Exco will not
accelerate the vesting of my unvested restricted stock. I will forfeit any restricted stock that is
unvested at the time I assume the duties of the position of Secretary. Within 90 days of my
confirmation, I will divest all of my direct financial interests in Exco, and within 180 days of my
confirmation, I will divest all of my indirect financial interests in Exco that I hold through
investment entities listed in Attachment A. I will not participate personally and substantially in
any particular matter that to my knowledge has a direct and predictable effect on the financial
interests of Exco until I have divested it, unless I first obtain a written waiver, pursuant to
18 U.S.C. § 208(b)(1), or qualify for a regulatory exemption, pursuant to 18 U.S.C. § 208(b)(2).
For a period of two years after my receipt of this payment, I will not participate personally and
substantially in any particular matter in which Exco is a party or represents a party, unless I first
receive a written waiver pursuant to 5 C.F.R. § 2635.503(c).

SECTION 4 – INCOME FROM ROTHSCHILD & CO.

       I have a contractual right to income from the Rothschild & Co. Profit Sharing Plan.
Within 90 days of my confirmation, I will divest my right to this income by irrevocably
assigning the right to a charity. I will not participate personally and substantially in any
particular matter that to my knowledge has a direct and predictable effect on the financial

1
  References in this ethics agreement to the divestiture of a fund, limited partnership, or limited liability company
include the divestitures of all assets, holdings, subsidiaries, and subordinate interests of such entities, except as
expressly indicated otherwise in this ethics agreement.
        Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 11 of 18
Mr. David Maggi
Alternate Designated Agency Ethics Official
Page 3

interests of Rothschild & Co. until I have divested my right to this income, unless I first obtain a
written waiver, pursuant to 18 U.S.C. § 208(b)(1), or qualify for a regulatory exemption,
pursuant to 18 U.S.C. § 208(b)(2).

SECTION 5 – RETENTION OF POSITIONS WITH ENTITIES IN WHICH I HAVE A
FINANCIAL INTEREST

        I will retain my unpaid positions as managing member of 1116 South Main Street, LLC,
781 Fifth Avenue, LLC, and El Vedado LLC. I am the sole member of each of these entities. The
sole assets of 1116 South Main Street, LLC, and 781 Fifth Avenue, LLC are personal residences.
El Vedado LLC will divest a small interest that it holds in WL Ross Group, LP, and thereafter its
sole asset will be a personal residence. These entities will not acquire new assets during my
appointment as Secretary, except that, if the residences are sold, the proceeds will be reinvested
in cash, cash equivalents, obligations of the United States, or investment funds that qualify for
the exemption at 5 C.F.R. § 2640.201(a). I will not participate personally and substantially in any
particular matter that to my knowledge has a direct and predictable effect on the financial
interests of 1116 South Main Street, LLC, 781 Fifth Avenue, LLC, and El Vedado LLC or their
underlying assets for as long as I own them, unless I first obtain a written waiver, pursuant to
18 U.S.C. § 208(b)(1), or qualify for a regulatory exemption, pursuant to 18 U.S.C. § 208(b)(2).

SECTION 6 – RESIGNATIONS FROM POSITIONS WITH ENTITIES IN WHICH I HAVE
NO FINANCIAL INTERESTS

       Upon confirmation, I will resign from my positions with the following entities:

           1. American Friends of the René Magritte Museum
           2. Blenheim Foundation USA
           3. British American Business
           4. Brookings Economic Studies Council
           5. Brookings Institution
           6. Harvard Business School Club of New York
           7. Musée des Arts Decoratifs
           8. Palm Beach Civic Association
           9. Palm Beach Preservation Foundation
           10. Palm Beach Retirement Funds
           11. The Japan Society, Inc.
           12. The Partnership for New York City

I do not hold any financial interest in any of these entities. For a period of one year after my
resignation from each of these entities, I will not participate personally and substantially in any
particular matter involving specific parties in which I know that entity is a party or represents a
party, unless I am first authorized to participate, pursuant to 5 C.F.R. § 2635.502(d).
        Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 12 of 18
Mr. David Maggi
Alternate Designated Agency Ethics Official
Page 4

SECTION 7 – RESIGNATIONS FROM POSITIONS WITH ENTITIES IN WHICH I HAVE
FINANCIAL INTERESTS AND AM RETAINING THOSE INTERESTS

         Upon confirmation, I will resign from my positions with the following entities:

           1.   The Briarcliff Condominium Apartment Building
           2.   DSS Holdings LP (Diamond S Shipping and Diamond S Shipping Group Inc.)
           3.   Starboard GP Ltd. (Cayman)
           4.   Starboard WLR Associates L.P.
           5.   WLR Cardinal Associates Ltd.
           6.   WLR Recovery Associates IV DSS AIV GP, Ltd. (Cayman)
           7.   WLR Recovery Associates V DSS AIV GP, Ltd. (Cayman)

I hold a financial interest in each of these entities. Accordingly, with regard to each of these
entities, I will not participate personally and substantially in any particular matter that to my
knowledge has a direct and predictable effect on the financial interests of the entity or its
underlying assets for as long as I own it, unless I first obtain a written waiver, pursuant to
18 U.S.C. § 208(b)(1), or qualify for a regulatory exemption, pursuant to 18 U.S.C. § 208(b)(2).

SECTION 8 – RESIGNATIONS FROM POSITIONS WITH ENTITIES IN WHICH I HAVE
FINANCIAL INTERESTS AND AM DIVESTING THOSE INTERESTS

       Upon confirmation, I will resign from my positions with the following entities:

           1.  Absolute Recovery Capital Partners, LLC
           2.  Absolute Recovery Hedge Fund, Ltd.; Absolute Recovery Master Fund Ltd.
           3.  ArcelorMittal
           4.  Bank of Cyprus
           5.  Euro Wagon Ltd. (position with Euro Wagon Ltd., divesting Euro Wagon L.P)
           6.  Euro Wagon II Ltd. (position with Euro Wagon II Ltd., divesting Euro Wagon II
               L.P)
           7. India Asset Recovery Associates LLC
           8. India Asset Recovery GP Ltd. (Cayman)
           9. India Asset Recovery Fund Limited (Mauritius)
           10. Nexeo Solutions, Inc.
           11. Ross CG GP LLC
           12. Ross Expansion FLP, LP
           13. Ross Expansion GP, LLC
           14. Sun BanCorp. Inc. (Sun National Bank)
           15. WLR China Energy Associates, Ltd.
           16. WLR Euro Wagon Management Ltd. (Jersey)
           17. WLR IV Loans AIV Feeder (Cayman), Ltd.
           18. WLR Master Co-Investment SLP GP, Ltd.
           19. WLR Recovery Associates II LLC
           20. WL Ross Group (Cayman) Ltd.
        Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 13 of 18
Mr. David Maggi
Alternate Designated Agency Ethics Official
Page 5

            21. WLR-SC Financing Conduit LLC
            22. WLR Select Associates DSS GP, Ltd.

I hold a financial interest in each of these entities. Following my confirmation, I will divest my
financial interest in each of these entities as set forth in Section 9 (Assets To Be Divested) below
and in Attachment A. With regard to each of these entities, I will not participate personally and
substantially in any particular matter that to my knowledge has a direct and predictable effect on
the financial interests of the entity until I have divested it, unless I first obtain a written waiver,
pursuant to 18 U.S.C. § 208(b)(1), or qualify for a regulatory exemption, pursuant to 18 U.S.C.
§ 208(b)(2). For a period of one year after my resignation from each of these entities, I also will
not participate personally and substantially in any particular matter involving specific parties in
which I know that entity is a party or represents a party, unless I am first authorized to
participate, pursuant to 5 C.F.R. § 2635.502(d).

SECTION 9 – ADDITIONAL ASSETS TO BE DIVESTED

        I will divest all of my financial interests in the entities identified in Attachment A. With
regard to each of the entities identified in Attachment A, I will not participate personally and
substantially in any particular matter that to my knowledge has a direct and predictable effect on
the financial interests of the entity until I have divested it, unless I first obtain a written waiver,
pursuant to 18 U.S.C. § 208(b)(1), or qualify for a regulatory exemption, pursuant to 18 U.S.C.
§ 208(b)(2).

        Attachment A specifies the timeframes for divesting these assets, specifically providing
for the divestiture of some assets to occur within 90 days and for the divestiture of other assets to
occur within 180 days. The reason for extending the timeframe to 180 days for certain assets is
that these assets are illiquid and it may take longer to divest them. I am, however, committed to
divesting all of these assets as promptly as is reasonably practicable, and I may not need the
entire 180-day period to complete all divestitures. As to the assets subject to the 180-day
deadline, you have advised me that you may be willing to consider a brief extension of up to
60 days for a subset of these assets, provided that I demonstrate that I have made substantial
progress toward completing the divestiture of all of these assets by the end of the 180-day time
period.

SECTION 10 – ASSETS TO BE RETAINED

        I will retain my financial interests in the following entities:

                1.   Starboard GP Ltd.
                2.   Starboard WLR Associates, L.P.
                3.   WLR IMRF II Associates LLC
                4.   WLR/IVZ Mortgage Recovery Associates LLC
                5.   WLR Mezzanine Associates LLC
                6.   WLR Recovery Associates IV DSS AIV, L.P.
                7.   WLR Recovery Associates IV DSS AIV GP, Ltd.
        Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 14 of 18
Mr. David Maggi
Alternate Designated Agency Ethics Official
Page 6

               8. WLR Recovery Associates V DSS AIV, L.P.
               9. WLR Recovery Associates V DSS AIV GP, Ltd.

With regard to each of these entities, I will not participate personally and substantially in any
particular matter that to my knowledge has a direct and predictable effect on the financial
interests of the entity, unless I first obtain a written waiver, pursuant to 18 U.S.C. § 208(b)(1), or
qualify for a regulatory exemption, pursuant to 18 U.S.C. § 208(b)(2).

       The holdings of these entities are limited to the following sectors: (1) real estate financing
and mortgage lending, and (2) transoceanic shipping. The following entities are no longer
acquiring new assets, and they will not acquire any new assets during my appointment to my
position as Secretary: WLR/IVZ Mortgage Recovery Associates LLC; WLR Mezzanine
Associates LLC; WLR Recovery Associates IV DSS AIV, L.P.; WLR Recovery Associates IV
DSS AIV GP, Ltd.; WLR Recovery Associates V DSS AIV, L.P.; and WLR Recovery
Associates V DSS AIV GP, Ltd. The following entities are not fully invested, but are
contractually limited to investing in the same sector in which they already are investing:
Starboard GP Ltd.; Starboard WLR Associates, L.P.; and WLR IMRF II Associates LLC. My
retained interests in these three entities will be solely as a passive investor, without prior
knowledge of or influence over investment decisions made by the funds’ managers.

         As the senior ethics official for the Department of Commerce, you have advised me that
it is not necessary at this time for me to divest the entities identified in this section, inasmuch as
the likelihood that I will need to participate in any particular matter affecting these entities is
remote. However, I will remain vigilant in identifying any particular matters affecting the
interests of these entities and their holdings, including both particular matters involving specific
parties and particular matters of general applicability. You have explained that particular matters
of general applicability are much broader than particular matters involving specific parties
because they include every matter that is focused on the interests of a discrete and identifiable
class of persons, such as an industry.

SECTION 11 – ETHICS IN GOVERNMENT ACT RESTRICTION

        Upon confirmation, I will not permit my name to be used by any firm, partnership,
association, corporation, or other entity that provides professional services involving a fiduciary
relationship, pursuant to 5 U.S.C. app. § 502(a)(2). Invesco previously acquired all rights to the
name “WL Ross & Co.” I made a good faith request to Invesco that the following entities
discontinue using my name if I am confirmed: W.L. Ross & Co., LLC and WL Ross & Co.
(India) LLC. In connection with this request, I specifically advised them that you have indicated
the use of initials would be acceptable in place of “Ross.”
        Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 15 of 18




Mr. David Maggi
.AlttttWe Designaled Agency Ethics Official
Pagc7

SECrlON 12 ~ ADDmONALACflONS, ETHICS BRIEFING

        Following CODfinnation :and befo~ I assume the duties of the position of Secretary, I will
provide you with a list of eveey ~t thal I uqnircd subsequent ro filing my nominee financial
disclosure report. I will abide by your decision regarding the divestiture or retention of these
mets and, if you d.itt.cl the divcstitDJC of any ~t, I will accomplish the dive..~itmc wilhin 90
days of my confirmation. If any of the ~ts specifically identified in Section 10 a.c; be.ing
retained acquire DCW assets, I undeIStand that you will not require divcstitu1e unless you make a
dctennination that the ~t bas acq_uired a conilicting ~ in a sector other than the rwo sccton;;
idencificd in St.Ction 10 and that recusal is inadvisable... 1 will meet iD ~on with you during the
first week of my suvice in the position of Secretary in order to complete tbe inilial ethics
briefing required under S C.F.R.. § 2638.305.

        You have explained tha4 pursnant to 26U.S.C.§1043(a)-(bX1), l will not be eligt"ble for
a Certificate of Divestiture fot any a.~ being divested by an investmc:nt vehicle, such as a
c.orpora~ a limited liability rompuy, a. limited partnership, or other types of legal entities..
You have also explained that. pursuant to S C.F.R. § 2634.1007(b), I will not be eligible for a
Certificate of Divcstinue !or any of these assets that are ..similar or rclaled" t.o assets that I am
retaining. However, I understand that I may be eligible to request a c.enificatc of Dive.c;titure for
qualifying assets and tba.t a. Cettific:ate of Divestiture is cffcccive only if obtained prior to
divestiture. Regardless of whether I receive ll Cenificate of Divestiture, I will ensure that all
divcstimrcs discussed in this agreemcDt occur within the agreed upon timcframe.~ and that all
prOceed.s 111C invested in "pe:tmiUed property" as defined 5 C.F.R. § 2634.1003.

        In re.~ of any interest or asset th2l l wiJl divest as proVided in this agteeinent. l am
authoriud to participate in my personal capacity in th~ divestiture process to the extent
occcssazy to comply with amtr.sctual or legal requirements necessary to facilitaU: such
divestitwe, subject to any applicable ethics restrictions in conflict of interest laws and
government edrics rcgulalio.os.. Among other such restridions, I understand that, as Secretary,
I will be subjecl lO the eamed income ban under 5 C.F.R. § 2635.804(a) and the rc~"trictions on
c::om~tion under 5 CF.R. §§ 2636.305~2636.306:

SECTION 13- PUBLIC POSTING OF AOREEMENI'

       I have been advised that this cthia:a agreement will be posted publicly, consistent with
S U.S.C. § 552, oo. the web!tite of the U.S. Office of Government Ethics with ethics agreements
of other Presidential n,omiNes who file public financial di~osure rep0ns.

                                                      Sincerely,

                                                      G.J~~~
                                                      Wilbur L Ross
       Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 16 of 18


Mr. David Maggi
Alternate Designated Agency Ethics Official
Page 8

            ATTACHMENT A -ADDITIONAL ASSETS TO BE DIVESTED


   I. The following entities will be divested within 90 days of confirmation:

                  1. Air Lease Corporation
                  2. Amphenol Corp CL A
                  3. Aperam NY Reg Shares
                  4. Apple Inc.
                  5. ArcelorMittal SA
                  6. Atara Biotherapeutics Inc Com
                  7. Bank of Cyprus
                  8. BankUnited, Inc.
                  9. Bear Stearns Co. Inc. 6.4% Oct 2, 2017
                  10. Bear Stearns Co. Inc. 7 1/4% Feb 1, 2018
                  11. Boeing Co.
                  12. CDW Corp Com USD0.01
                  13. Chevron Corp New Com
                  14. Citigroup Inc Bond Perpetual 6.25000%
                  15. CME Group Inc.
                  16. FireEye Inc.
                  17. HSBC HLDGS PLC PERP SUB CAP SECS
                  18. Intercontinental Exchange, Inc.
                  19. Invesco Core Plus Fixed Income Fund
                  20. Invesco Private Capital Investments, Inc.
                  21. Invesco Private Capital, Inc.
                  22. Invesco WLR Limited
                  23. Invesco WLR Private Equity Investment Management, Ltd.
                  24. Merck & Co. Inc New Com
                  25. Moody's Corp.
                  26. MSCI Inc Com
                  27. Neustar Inc CL A
                  28. Ocwen Financial Corporation
                  29. SSgA Inflation Protected Bond Index Fund
                  30. SSgA U.S. Bond Index Non-Lending Series Fund Class C
                  31. Sun Bancorp, Inc. (Sun National Bank)
                  32. SVB Finl Group
                  33. Verisk Analytics Inc.
                  34. Wells Fargo & Co New Dep SHS REPSTG
                  35. Wex Inc.
                  36. WL Ross & Co (India) LLC
                  37. WL Ross & Co LLC
                  38. XTO Energy Corp 61/2% Dec 15, 2018
                  39. XTO Energy Inc. SR NTS 6.500% Matures 12/15/18
                  40. Zoetis Inc.
       Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 17 of 18


Mr. David Maggi
Alternate Designated Agency Ethics Official
Page 9

   II. The following entities will be divested within 180 days of confirmation:

                 1.  8 Partners VC Fund I, L.P.
                 2.  SVC Angel Fund I, L.P.
                 3.  Absolute Recovery Capital Partners LLC
                 4.  Absolute Recovery Hedge Fund, Ltd.; Absolute Recovery Master Fund
                     Ltd.
                 5. Euro Wagon II L.P.
                 6. Euro Wagon L.P.
                 7. Formations Partners Entrepreneur Fund II
                 S. Formations Partners Fund I
                 9. India Asset Recovery Associates LLC
                 10. India Asset Recovery Fund Limited (Mauritius)
                 11. India Asset Recovery GP Ltd. (Cayman)
                 12. Nexeo Solutions, Inc.
                 13. Ross CG GP LLC
                 14. Ross Expansion FLP, LP
                 15. Ross Expansion GP LLC
                 16. Ross FOF LLC
                 17. WLRoss GP LLC
                 18. WL Ross Group LP
                 19. WL Ross Sponsor LLC
                 20. WLR China Energy Associates, Ltd.
                 21. WLR Conduit MM LLC
                 22. WLR Euro Wagon Management Ltd. (Jersey)
                 23. WLR IV Loans AIV Feeder (Cayman), Ltd.
                 24. WLR Master Co-Investment GP, LLC
                 25. WLR Master Co-Investment SLP Associates LP (Cayman)
                 26. WLR Master Co-Investment SLP GP, LTD (Cayman)
                 27. WLR Master Co-Investment SLP, LLC
                 28. WLR Nanotechnology GP LLC
                 29. WLR Nanotechnology LP LLC
                 30. WLR Recovery Associates II, LLC
                 31. WLR Recovery Associates III, LLC
                 32. WLR Recovery Associates IV LLC
                 33. WLR Recovery Associates LLC
                 34. WLR Recovery Associates V LLC
                 35. WLR Ross Group (Cayman) Ltd.
                 36. WLR Select Associates DSS GP, Ltd.
                 37. WLR Select Associates DSS, L.P.
                 3S. WLR Select Associates LLC
                 39. WLR-SC Financing Conduit LLC
                 40. YG Partners Fund, LP
         Case 1:19-cv-00575-DLF Document 1-1 Filed 03/01/19 Page 18 of 18




                                                     January 31 , 2017


Mr. David Maggi
Alternate Designated Agency Ethics Official
U. S. Department of Commerce
1401 Constitution Avenue, N.W.
Washington, D.C. 20230

Dear Mr. Maggi:

      The purpose of this letter is to supplement my ethics agreement signed on January 15,
2017. The following information supplements my ethics agreement:

       I understand that as an appointee I will be required to sign the Ethics Pledge required
under the Executive Order dated January 28, 201 7 ("Ethics Commitments by Executive Branch
Appointees") and that I will be bound by the requirements and restrictions therein in addition to
the commitments I made in the ethics agreement I signed on January 15, 2017.

        I have been advised that this supplement to my ethics agreement will be posted publicly,
consistent with 5 U.S.C. § 552, on the website of the U.S. Office of Government Ethics with
ethics agreements of other Presidential nominees who file public financial disclosure reports.

                                                     Sincerely,


                                                     U0~J-~
                                                     Wilbur L. Ross
